To vacate an order permitting plaintiffs in a replevin suit to> discontinue.
Granted April 16, 1895, with costs against Saunders.
Rehearing denied July 2, 1895, with costs.
George W. Saunders claimed certain livery stock under a chattel mortgage given to one Blake and assigned to George W-Saunders. Closs held a second and H. & J. a third mortgage. Closs and H. & J. claiming that the mortgage assigned to. Saunders had been paid but was not discharged, join, and under their, mortgages place relator in possession to foreclose, agreeing that the proceeds, after paying expenses, may be applied pro rata to the payment of their respective claims. Saunders, who is. the father of the mortgagor, surrendered the property to Closs, his son-in-law, and Closs goes through the form of a foreclosure of his mortgage, selling the property. Relator insists that the property was taken from his possession and that he held not for Closs alone, but for Closs and H. & J., and that he is entitled to judgment.